                 Case 2:21-mj-00135-CKD Document 15 Filed 09/09/21 Page 1 of 4

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:21-MJ-00135-CKD

12                                 Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                           5.1(d) AND EXCLUSION OF TIME

14   JASWINDER SINGH,

15                                 Defendant.

16

17          Plaintiff United States of America, by and through its attorneys of record, Assistant United States

18 Attorneys CHRISTOPHER S. HALES and ROSANNE L. RUST, and defendant JASWINDER SINGH,

19 both individually and by and through his retained counsel, RONALD HEDDING, hereby stipulate as

20 follows:

21          1.       The Complaint in this case was filed on August 25, 2021, and defendant first appeared

22 before a judicial officer in the Central District of California on August 27, 2021 (C.D. Cal. Case No.

23 2:21-MJ-04027-DUTY-1). Defendant was ordered released at his initial appearance, but was still in

24 custody finalizing issues with his bond package until late September 7, 2021. Defendant is scheduled

25 for arraignment before the Court on Friday, September 10, 2021, at 2:00 p.m.

26          2.       By this stipulation, the parties jointly move for an extension of time of the preliminary

27 hearing date to September 30, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule

28 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to


      STIPULATION AND [PROPOSED] FINDINGS AND ORDER       1
                 Case 2:21-mj-00135-CKD Document 15 Filed 09/09/21 Page 2 of 4

 1 allow the defense reasonable time for preparation, and for the government’s continuing investigation of

 2 the case. The defendant is in receipt of the complaint affidavit setting forth detailed facts regarding the

 3 investigation and the government is in the process of preparing a protective order and preliminary

 4 discovery to provide to defense counsel that consists of reports and audio recordings to assist in defense

 5 preparation. Additionally, the delay is required to allow the parties to attempt to negotiate a pre-

 6 indictment resolution of the case. The parties further agree that the interests of justice served by

 7 granting this continuance outweigh the best interests of the public and the defendant in a speedy trial.

 8 18 U.S.C. § 3161(h)(7)(A).

 9          3.       The parties agree that good cause exists for the extension of time, and that the extension

10 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

11 Therefore, the parties request that the time between September 8, 2021 and September 30, 2021, be

12 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

13          IT IS SO STIPULATED.

14    Dated: September 8, 2021                                PHILLIP A. TALBERT
                                                              Acting United States Attorney
15

16                                                     By: /s/ ROSANNE L. RUST
                                                           ROSANNE L. RUST
17                                                         CHRISTOPHER S. HALES
                                                           Assistant United States Attorneys
18

19    Dated: September 8, 2021                         By: /s/ RONALD HEDDING
                                                           Attorney for Defendant
20                                                         JASWINDER SINGH
21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] FINDINGS AND ORDER       2
               Case 2:21-mj-00135-CKD Document 15 Filed 09/09/21 Page 3 of 4

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                               CASE NO. 2:21-MJ-00135-CKD

12                                   Plaintiff,              [PROPOSED] FINDINGS AND ORDER
                                                             EXTENDING TIME FOR PRELIMINARY
13                            v.                             HEARING PURSUANT TO RULE 5.1(D) AND
                                                             EXCLUDING TIME
14   JASWINDER SINGH,

15                                  Defendant.

16

17           The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

18 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on September 8, 2021.

19 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

20 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

21 5.1(d) of the Federal Rules of Criminal Procedure.

22           Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests of

23 justice served by granting this continuance outweigh the best interests of the public and the defendant in a

24 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would not

25 adversely affect the public interest in the prompt disposition of criminal cases.

26 ///

27 ///

28 ///


       STIPULATION AND [PROPOSED] FINDINGS AND ORDER          1
             Case 2:21-mj-00135-CKD Document 15 Filed 09/09/21 Page 4 of 4

 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1. The date of the preliminary hearing is extended to September 30, 2021, at 2:00 p.m.

 3         2. The time between September 8, 2021, and September 30, 2021, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3. Defendant shall appear at that date and time before the Magistrate Judge on duty.

 6         IT IS SO ORDERED.

 7 DATED: September 8, 2021

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] FINDINGS AND ORDER      2
